DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Bentolila (US 2003/0101449 A1) in view of Hawkin (US 10,341,278 B2).

Regarding claim 1, Bentolila discloses a method of predicting viewer sentiment invoked by a collection of digital content items accessible through a digital content channel, the method comprising:
assessing channel metadata associated with the collection of digital content items (Fig. 1, user’s historic viewing data source from a TV channel is analyzed, para. 13-17), the channel metadata including at least one of:

channel history data for the channel (para. 15); and
demographic information about the channel (para. 17);
determining a channel risk metric for the digital content channel based on the assessment of the channel metadata (para. 17-20, correlating the weighting factor based on analyzing i.e., user’s viewing history); and rendering to a display a sentiment prediction based on the channel risk metric (Fig. 1, para. 37-38, the recommended channels [in the form of virtual channels program guide] are presented to you based on analyzed user’s viewing history, demographic information, and also applying other statistical model);
Bentolila does not explicitly disclose the channel risk metric being based on the assessment of the channel metadata and quantifying a risk that content of the digital content channel is, as a whole, likely to invoke a strong or negative emotional reaction in viewers of the channel; and rendering to a display a sentiment prediction based on the channel risk metric, the sentiment prediction being presented as a label descriptive of an overall negative sentiment risk for the channel as a whole;
Hawkin teaches the channel risk metric being based on the assessment of the channel metadata and quantifying a risk that content of the digital content channel is, as a whole, likely to invoke a strong or negative emotional reaction in viewers of the channel; and rendering to a display a sentiment prediction based on the channel risk metric, the sentiment prediction being presented as a label descriptive of an overall negative sentiment risk for the channel as a whole (Fig. 3A-3B, abstract, col. 5, line 50-col. 6, lines 67, viewer’s emotional reaction [i.e., happy or sad] to the media content is analyzed to calculate the comment likelihood scores);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Bentolila to include Hawkin in order to increase user’s experience by recommending the most desire program to user.

Regarding claim 2, Bentolila in view of Hawkin discloses wherein determining the channel risk metric further comprises: providing the channel metadata to a machine learning classifier trained on a dataset comprising a channel metadata and a predetermined risk quantifier for each of multiple digital channels, the machine learning classifier configured to receive channel metadata for a source channel and output a channel metrics sentiment indicator qualifying a negative sentiment risk for the source channel (Bentolila para. 41, para. 51, para. 55, para. 231, Fig. 10, there is automatic machine learning to determine the higher program rating or lower program rating for a program based on the weighting factor).

Regarding claim 3, Bentolila in view of Hawkin discloses wherein determining the channel risk metric further comprises: computing a channel history sentiment indicator based on changes in a quantity of content accessible through the digital content channel, wherein a net increase in the quantity of content accessible through the digital content channel is associated with a lower negative sentiment risk than a sentiment score associated with a net decrease in the quantity of content accessible through the digital content channel (Bentolila para. 29-39).

Regarding claim 4, Bentolila in view of Hawkin discloses wherein determining the channel risk metric further comprises: computing a channel history sentiment indicator based on a viewing statistic for the digital content channel, the viewing statistic quantifying changes in viewing time for the digital content channel, wherein a net decrease in viewing time is associated with a higher negative sentiment risk than a sentiment score associated with a net increase in the viewing time (Bentolila Fig. 3, Fig. 11, para. 18, para. 94, para. 111-130, the statistical model quantify the factor in according to the changing of the viewing time).

Regarding claim 5, Bentolila in view of Hawkin discloses wherein determining the channel risk metric further comprises: computing a channel association sentiment indicator based on a channel status for each of multiple other digital content channels managed by users subscribed to the digital content channel, the channel association sentiment indicator being indicative of a greater negative sentiment risk when a larger proportion of the other digital content channels are disabled than when a smaller proportion of the other user channels are disabled (Bentolila Fig. 10-11, para. 111-130).

Regarding claim 6, Bentolila in view of Hawkin discloses wherein the sentiment prediction is further based on a visual risk metric quantifying negative sentiment risk associated with visual content of the digital content channel and a textual risk metric quantifying a negative sentiment risk associated with textual content of the digital content channel (Bentolila Fig. 10-11, para. 111-130).

Regarding claim 7, Bentolila in view of Hawkin discloses wherein the sentiment prediction is a quantifier defined in association with a predefined risk category (Bentolila Fig. 1, para. 37-39).

Regarding claim 8, the instant claim is analyzed with respect to claim 1.
Regarding claim 9, the instant claim is analyzed with respect to claim 2.
Regarding claim 10, the instant claim is analyzed with respect to claim 3.
Regarding claim 11, the instant claim is analyzed with respect to claim 4.
Regarding claim 12, the instant claim is analyzed with respect to claim 5.
Regarding claim 13, the instant claim is analyzed with respect to claim 6.
Regarding claim 14, the instant claim is analyzed with respect to claim 7.
Regarding claim 15, the instant claim is analyzed with respect to claim 1.

Regarding claim 17, the instant claim is analyzed with respect to claim 3.
Regarding claim 18, the instant claim is analyzed with respect to claim 4.
Regarding claim 19, the instant claim is analyzed with respect to claim 5.
Regarding claim 20, the instant claim is analyzed with respect to claim 6.
Related Prior Arts
	1. Hector et al. (US 2015/0312604 A1), discloses a concept of a media guidance system to recommend media program content based on user’s viewing behavior data.
	2. Cox et al. (US 2010/00287588 A1), discloses a concept of a media system to recommend a list of program channels to user based on user’s preference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CAI Y CHEN/Primary Examiner, Art Unit 2425